DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  The amendment omits a claim 48.
Misnumbered claims 49-58 been renumbered 48-59.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 39-43 and 45-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a barrier coating pigment.  Claim 39 recites a binder to pigment ratio greater than zero without reciting any pigment.  This renders the claim indefinite because pigment is an essential element for the claimed property but the element is not also claimed.  Claims 40-43 and 45-58 are similarly rejected for being dependent on claim 39.  Claim 44 recites the barrier pigment and therefore is not rejected, even though it is dependent on claim 39. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 39-46 and 48-57 are rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1).  
Regarding claims 39-41 and 44, Mongrain (Fig. 1A) teaches a paperboard structure comprising: a paperboard substrate 12 (0087) having a first major side B and a second major side A; a barrier coating layer 16 on the first major side of the paperboard substrate, wherein 
Regarding an amount of binder, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.
Regarding a top coat, Mongrain does teach using a grease barrier on the outer coating B (0011).  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add a compatible pigmented coating as taught by McDonnell for that purpose.  McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039) and McDonnell (0058-0059) teaches using a same type of binder and pigment combination as and Mongrain (0012-0013) and one of ordinary skill would understand using these materials would be functional as the top coat of McDonnell is effectively an embodiment of the coating B of Mongrain.  This 
Regarding blocking rates, modified Mongrain anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Modified Mongrain is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 42, Mongrain teaches the barrier coating layer has a coat weight of at most 20 g/m².  This converts to 12 lb/3000 ft² and anticipates the range of 2 lb/3000 ft² to 20 Ib/3000 ft², see MPEP 2131.03.
Regarding claim 43, Mongrain teaches the barrier coating binder comprises at least one of styrene-acrylate (0119), styrene-butadiene rubber (0119), ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion (0019).
Regarding claim 45, Mongrain is modified to form the barrier coating with the composition ratio as taught by Koenig, and Koenig teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2 and anticipates the claimed range of 1:2 to about 9:1, see MPEP 2131.03.
Regarding claim 46, Mongrain teaches the barrier coating pigment comprises at least one of a clay pigment (0120), a CaCO3 pigment (0120), a plastic pigment, a titanium dioxide pigment (0120), and a talc pigment (0120).
Regarding claims 48-49 (renumbered from 49-50), Mongrain is modified with the top coat of McDonnell, and McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039).  This anticipates the claimed ranges of 1:2 to about 1:10 and 1:2.5 to about 1:8, see MPEP 2131.03.
Regarding claim 50 (renumbered from 51), Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat binder comprises at least one of styrene-acrylate, styrene-butadiene rubber (0058), polyvinyl acetate (0058), polyvinyl acrylic, ethylene acrylic acid, and polyester dispersion.
Regarding claim 51 (renumbered from 52), Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat pigment that comprises at least one of clay (0059) pigment and calcium carbonate (0059) pigment.
Regarding claims 52-53 (renumbered from 53-54), Mongrain teaches the barrier coating layer (layer B; Fig. 1A) may be applied as two layers of the same material (0118).  This application is would be a barrier coating layer with another basecoat layer that is a barrier coating layer.
Regarding claim 54 (renumbered from 55), modified Mongrain does not teach the specific claimed property of 30-minute-water-Cobb rating. Modified Mongrain anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially 
Regarding claim 55 (renumbered from 56), modified Mongrain does not teach the specific claimed property of a water vapor transmission rate.  Modified Mongrain anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Mongrain is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent. 
Regarding claim 56 (renumbered from 57), modified Mongrain does not teach the specific claimed property of a having a repulpability of at least 80%.  Modified Mongrain anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Mongrain is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 57 (renumbered from 58), Mongrain teaches the paperboard structure is used in containers (0003, 0010) and Mongrain teaches the first major side of the paperboard structure B defines an exterior side of the paperboard container (0059).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claim 39 above, and further in view of Repecki (US 2011/0217518).  Mongrain is modified to use the top coat of McDonnell, and McDonnell does not teach applying the top coat with any specific coat weight.  Repecki teaches an analogous paperboard construction using a top coat having a binder and pigment (0026) and teaches applying a top coat at a weight of 3-7 lbs per 500 sheets, each sheet being 25x38 inches.  This converts to approximately 2.7 lb/3000 ft² to 6.3 lb/3000 ft².  It would have been obvious to one of ordinary skill in the art to apply a top coat using the weight of Repecki with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.

Response to Arguments
Applicant’s arguments, see Remarks pg. 5, filed 02/02/2022, with respect to the rejection of claim 39 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claim 39 under 35 USC 102 over Iyengar (US 2007/0087212 A1) and over Repecki (US 2011/0217518 A1) have been withdrawn. 
Applicant's arguments, see Remarks pgs. 5-7, filed 02/02/2022, with respect to the rejection over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) have been fully considered but they are not persuasive. Applicant argues that the addition of a top coat of McDonnell would render structure of Mongrain inoperable because Mongrain teaches specific compositions for coatings A and B such that these compositions will heat seal.  The examiner disagrees that the combination would be inoperable.  Mongrain teaches materials suitable for coating B (0012-0013) and does not teach any particular ratios are required for heat sealing.  McDonnell (0058-0059) teaches using the same materials, such as styrene-butadiene with clay, and so at least one embodiment of the top coat of McDonnell is understood by the examiner to be the same materials that Mongrain describes for one of the embodiments for coating B.  Mongrain describes that coating B may be applied as multiple layers and different layers (0018) and so the examiner understands that applying a composition of coating B on top of a different composition the disclosed coating B would remain as multiple different layers is taught by Mongrain.  The outer layer is one of the embodiments of coating B, so the coating would be heat sealable to coating A if it were applied over the coating B as described in the rejection because the binder and pigment combination is taught by Mongrain to be operable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734